DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present invention is 09/15/2017. 
This action is in response to amendments and/or remarks filed on 01/19/2022. In the current amendments, claims 1, 5, 8, 12-13, 15, 19 and 21 have been amended and claims 7, 14, and 20 have been cancelled. Claims 1-6, 8-13, 15-19 and 21-23 are currently pending and have been examined. 
In response to arguments and/or remarks filed on 101/19/2022, the 35 U.S.C 112(b) rejections made in the previous Office Action has been withdrawn.
In response to arguments and/or remarks filed on 01/19/2022, the 35 U.S.C 103 rejections made in the previous Office Action has been withdrawn. 


Allowable Subject Matter
Claims 1-6, 8-13, 15-19 and 21-23 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a computer-implemented method of reducing an amount of computational resources consumed by a machine-learning model, the a randomized selection of variables, wherein the machine-learning model is trained prior to the applying; iteratively removing, by at least one data processor, variables of the randomized selection of variables from the first dataset resulting in a subset of data.
None of the prior arts, either alone or in combination, teaches the limitations of claim 1, particularly: 
“applying, by at least one data processor, subsequent to the determining, the machine- learning model to new data to generate an output for the new data,3U.S. Patent Application Serial No. 15/705,323 Responsive to Office Action Dated October 14, 2021Response Dated November 19, 2021wherein the new data includes the minimum set of variables; and periodically determining a new minimum set of variables based on repeated iterative comparisons with a subsequent randomized selection of variables.”

Independent claim 8 is directed to a computer-implemented system for reducing an amount of computational resources consumed by a machine-learning model, the system comprising: a processing system; and computer-readable memory in communication with the processing system encoded with instructions for commanding the processing system to execute steps comprising: applying a machine-learning model to a first dataset to generate a first output, the first dataset comprising a randomized selection of variables, wherein the machine-learning model is trained prior to the applying; iteratively removing variables of the randomized selection of variables from the first dataset resulting in a subset of data.

“applying, by at least one data processor, subsequent to the determining, the machine- learning model to new data to generate an output for the new data,3U.S. Patent Application Serial No. 15/705,323 Responsive to Office Action Dated October 14, 2021Response Dated November 19, 2021wherein the new data includes the minimum set of variables; and periodically determining a new minimum set of variables based on repeated iterative comparisons with a subsequent randomized selection of variables.”

Independent claim 15 is directed to a non-transitory computer-readable storage medium for reducing an amount of computational resources consumed by a machine-learning model, the computer-readable storage medium comprising computer executable instructions which, when executed, cause a processing system to execute steps including: applying a machine-learning model to a first dataset comprising medical data to generate a first output, the first dataset comprising a randomized selection of variables an, wherein the machine-learning model is trained prior to the applying; iteratively removing variables of the randomized selection of variables from the first dataset resulting in a subset of data. 
None of the prior arts, either alone or in combination, teaches the limitations of claim 15, particularly: 
“applying, by at least one data processor, subsequent to the determining, the machine- learning model to new data to generate an output for the new data,3U.S. Patent Application Serial No. 15/705,323 Responsive to Office Action Dated October 14, 2021Response Dated November 19, 2021wherein the new data includes the minimum set of variables; and periodically determining a new minimum set of variables based on repeated iterative comparisons with a subsequent randomized selection of variables.”

The closest prior art of record are the following:
Pinto et al. (US Pat No. 8751273 B2) teaches a machine-based method includes, in connection with a project in which a user generates a predictive model based on historical data about a system being modeled, providing to the user through a graphical user interface a structured sequence of model generation activities to be followed, the sequence including sample dataset generation, variable transformation, dimension reduction, model generation and model process validation, model regeneration, and list scoring.
Weston et al. (US 2011/0078099 A1) teaches the use of learning machines to identify relevant patterns in datasets, and more particularly to a method and system for selection of features within the data sets which best enable identification of relevant patterns.
Wagner et al. (“Stepwise selection of variables in data envelopment analysis: Procedures and managerial perspectives”) teaches a formal procedure for a ‘‘stepwise’’ approach to variable selection that involves sequentially maximizing (or minimizing) the average change in the efficiencies as variables are added or dropped from the analysis. 
Frayman et al. (“Solving Regression Problems Using Competitive Ensemble Models”) teaches ensemble modeling, in particularly boosting, has shown a great promise in improving predictive performance of a model. Combining the 

However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of claim 1, which includes the features “…
“applying, by at least one data processor, subsequent to the determining, the machine- learning model to new data to generate an output for the new data,3U.S. Patent Application Serial No. 15/705,323 Responsive to Office Action Dated October 14, 2021Response Dated November 19, 2021wherein the new data includes the minimum set of variables; and periodically determining a new minimum set of variables based on repeated iterative comparisons with a subsequent randomized selection of variables.”
Dependent claims 2-6, 21-23 are allowed for dependency of independent claim 1. 
Dependent claims 9-13 are allowed for dependency of independent claim 8. 
Dependent claims 16-19 are allowed for dependency of independent claim 15.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.M./Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126